UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  WESLEY HOLDINGS LTD.,

                  Plaintiff,

  v.                                                        Case No. 1:17-cv-3362-UA
  3SI SYSTEMS, LLC, SURGICAL SAFETY                         JUDGE KATHERINE POLK FAILLA
  SOLUTIONS, LLC, DOWNING HEALTH
  TECHNOLOGIES, LLC, DOWNING
  INVESTMENT PARTNERS, LP, DOWNING
  PARTNERS, LLC, HANNOVER SQUARE
  CAPITAL PARTNERS, LP, CLINIFLOW
  TECHNOLOGIES, LLC, AND DAVID W.
  WAGNER,

                  Defendants.


                      ORDER DISMISSING CASE WITH PREJUDICE

       This matter came before the Court upon the Order Granting Joint Letter Motion Requesting

Approval of Receivership Wind Down Procedures (Dkt. #220) (the “Wind Down

Order”) previously entered by the Court and the Letter Motion to Dismiss Case with

Prejudice (Dkt. #233) filed by Wesley Holdings Ltd., the plaintiff in this case. In accordance

with the terms of the Wind Down Order previously entered and approved by this Court,

       IT IS NOW, THEREFORE, HEREBY ORDERED THAT:

       1.      In accordance with and for the reasons set forth in the Wind Down Order, as of the

date of entry of this Order, this case is dismissed in its entirety with prejudice.

       2.      The Court shall have exclusive jurisdiction to enforce all terms and conditions of

this Order.




                                                 -1-
IT IS SO ORDERED.



______________________________________
Honorable Katherine Polk Failla            Dated :   February 18, 2020
United States District Judge                         New York, New York




                                     -2-
